PD-0096-15
                               PD-0096-15                                COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                      Transmitted 1/22/2015 3:52:50 PM
January 28, 2015
                                                                        Accepted 1/28/2015 10:48:27 AM
                        IN THE COURT OF CRIMINAL                APPEALS                   ABEL ACOSTA
                                                                                                  CLERK
                              OF THE STATE OF TEXAS

                                   PD-___________________


     MICHAEL JERMAINE WILLIAMS,                   §
     Appellant                                    §                On Petition for Review of
     v.                                           §                No. 14-13-00527-CR
                                                  §                Court of Appeals
                                                  §                Fourteenth District of Texas
     THE STATE OF TEXAS                           §
     Appellee


              PETITIONER/APPELLANT’S MOTION TO EXTEND TIME
                TO FILE PETITION FOR DISCRETIONARY REVIEW

             Petitioner/Appellant Michael Jermaine Williams moves for an extension of

     time to file his petition for discretionary review, under TEX. R. APP. P. 10.5(b).

                             I. LOWER COURT PROCEEDINGS

             Judgment in this case was entered on June 7, 2013. The court of appeals

     affirmed on December 23, 2014. No motion for rehearing was filed.

                            II. PROCEEDINGS IN THIS COURT

             Mr. Williams’s petition is due on January 22, 2014. No previous extensions

     have been requested.

                                III. REASONS FOR REQUEST

             The 30 days since the court of appeals’ opinion included the Christmas holiday,

     when counsel was vacationing with her family out of state. Further, since counsel’s

     return, counsel has missed more than a week of work with the flu.
      Also in the last 30 days, counsel provided legal research and argument in a

murder trial in Harris County District Court. Finally, counsel also has been working to

complete a brief in the case of Reginald Turon Hill v. State, Cause No. 14-14-00376-CR,

which has no further extensions and is past-due.



                             III. FILING OF MOTION

      In the exercise of due diligence, counsel could not complete Mr. Williams’s

petition by the deadline. This motion is not filed for purposes of delay, but so justice

may be done.

                                      PRAYER

      Mr. Williams respectfully requests that this motion be granted and that the

Court permit an extension of time until February 23, 2015, to file his petition for

discretionary review.


                                               Respectfully submitted,

                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County Texas


                                               /s/ Cheri Duncan
                                               ______________________________
                                               CHERI DUNCAN
                                               Assistant Public Defender
                                               Harris County Texas
                                               State Bar No. 06210500
                                               1201 Franklin, 13th Floor
                                           2
                                               Houston Texas 77002
                                               (713) 368-0016
                                               (713) 368-9278 (Fax)
                                               cheri.duncan@pdo.hctx.net

                                               Attorney for Petitioner/Appellant,
                                               MICHAEL JERMAINE WILLIAMS




                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate
Brief was served on the State of Texas by electronic delivery to the Appellate Division
of the Harris County District Attorney’s Office and the State Prosecuting Attorney,
on January 22, 2015.
                                               /s/ Cheri Duncan
                                               _________________________
                                               CHERI DUNCAN




                                           3